Homestead being assigned to a judgment debtor under execution, he excepted to the return of the appraisers (which was sworn to) upon the ground that the homestead was laid off to him in-his wife’s lands and not in his own. Judge Thomson, on Circuit, confirmed the return of the appraisers, and the debtor appealed. This court dismissed the appeal, refusing to accept the unsworn assertion of defendant as evidence; and, moreover, not assured that the defendant had no interest in the lands assigned, even if his wife’s, as it did not appear that the coverture commenced and the wife’s title was acquired after the adoption of our present constitution. Opinion by
McIver, A. J.,